DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17110169 received on 3/3/2022 and 3/22/2022. Claim 3 is cancelled. Claim 1 is amended. Claims 2 and 4-16 are left in original form. Claims 1-2 and 4-16 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 20140014714 A1).
Regarding claim 1, Tang discloses (Fig. 1) a package comprising: 
a first identification 103, wherein the first identification is unique for identifying the container, and the first identification is enclosed within the container and in contact with content stored in the container (¶22; first identification is in contact with the envelope stored in the container);
a second identification 102, wherein the second identification is unique for identifying the container and is accessible (¶22), wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification (¶23).
Regarding claim 4, Tang discloses the apparatus of claim 1 above and further discloses wherein the first identification is not accessible prior to unpacking the container (¶22 - inside).  
Regarding claim 10, Tang discloses the apparatus of claim 1 above and further discloses wherein the first identification and the second identification include a QR code and a barcode (¶22).
Regarding claim 11, Tang discloses the apparatus of claim 1 above and further discloses wherein an electronic device outputs product information of content in the container by inputting the first identification to the electronic device (¶23 - individual product information).
Regarding claim 12, Tang discloses the apparatus of claim 1 above and further discloses wherein an electronic device outputs product information of content in the container by inputting the second identification to the electronic device (¶23 - individual product information).  
Regarding claim 15, Tang discloses the apparatus of claim 1 above and further discloses wherein the first identification or the second identification is inputted into an electronic device by an optical scanner (¶22).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ramsey et al. (US 20130246136 A1).
Regarding claim 2, Tang discloses the apparatus of claim 1 above but is silent regarding wherein the second identification is invisible.
Ramsey teaches (Fig. 11 & 12B) facilitating interaction with a package comprising: One option is to print a transparent marking, in the form of a code or otherwise, onto the surface of container 211, using a fluorescent ink. Such an ink will be substantially invisible to the human eye, or indistinguishable from other decoration applied to the package, when applied to the container 211, but will be revealed when irradiated with an appropriate light source (¶103).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the barcode marked package of Tang with an invisible identification marker as taught by Ramsey in order to provide better aesthetics by using barcodes that do not distort or obscure the underlying decoration or branding if applied over decorated portions of the container (Ramsey: ¶110).
Regarding claim 13, Tang discloses the apparatus of claim 11 above and further discloses wherein the product information includes verification information, traceability information, supply chain information (¶23).
Tang does not explicitly disclose wherein the product information includes price information.
Ramsey teaches: identifying the packages 210, and additional related information, such as "Best Before" or "Use By" dates. The shelf unit may be configured to display related information, such as an appropriate indication of the price for the packaged product (¶90).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the product information of Tang with price information as taught by Ramsey in order to yield the expected result making more product information available to the end user.
Regarding claim 14, Tang modified by Ramsey teaches the apparatus of claim 13 above and further discloses wherein the supply chain information includes one of the factory, the distributor, the wholesaler, and the retailer (Tang: ¶23).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang.
Regarding claim 16, Tang discloses the apparatus of claim 1 above and further discloses wherein the container is disposed in a package, the package includes a third identification, the third identification is unique for identifying the package, and the third identification is associated with the second identification.
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide another package with another associated barcode as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B), see also 549 F.2d 833, 193 U.S.P.Q. 8: “It is difficult to conceive of a more obvious method of strengthening a certain type of bag than putting one bag inside of another”).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While other types of containers are taught by the prior art, there would be no reason to both remove the envelope of Tang and reposition the barcode to be the inner surface of the container.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887